 
Mr. President, I have the great honor to begin this address by paying a well-deserved tribute to
the statesman who is entrusted with the onerous task of conducting our works during
the present session, and who has been elected to his office by a unanimous vote of this Assembly.
We are aware of your wisdom, experience and impartiality. An eminent son of Bangladesh, you come from a country which plays a very positive role through its loyalty to the United Nations Charter and its eagerness to further regional co-operation, of which Dhaka is one of the centers, and international co-operation as well. It is also a pleasure for me to recall that your great country and my own have always maintained relations of trust and friendship.
May I also be permitted to pay a tribute to your eminent predecessor, Mr. Jaime de Pinies, who conducted the work of the fortieth session with great wisdom and skill.
I believe I express the feelings of everyone of us when I address my very cordial and affectionate salutations to our Secretary-General, Mr. Javier Perez de Cuellar, whose exemplary dedication to his noble task, determination and courage cannot but increase our gratitude and admiration. He has spared no effort and omitted no initiative to ease world tension, seeking always, within the framework of the high mandate conferred on him by our Organization, to find a just and equitable solution to the many problems that beset us.
Even if, from time to time, he has been tempted to give way to discouragement, he has persevered in embarking on the course he has chosen, faithful to the motto that was formerly that of the Head of State of a small, noble country: "It is not necessary to hope in order to undertake, or to be successful in order to persevere."
For many years I have come to this rostrum, to brief the Assembly on the painful problems of my country, Cambodia. It is a small country with a small population, with no resources other than agriculture, a considerable part of whose people have had to choose exile in order to preserve their customs, their freedom and sometimes their lives.
Cambodia - Kampuchea in the Khmer language - was great and powerful at the time of an empire which at its height created monuments that still fill mankind with admiration. In the eighteenth century our Annamite - alias Vietnamese -neighbors, resorting to force or trickery, seized our rich eastern provinces, known as Lower Cambodia, and, with the help of the then colonial Power, made them Cochin China, known today as South Viet Nam.
Aware of our relative weakness and wishing to put an end to the disputes between us and Viet Nam, we had the wisdom to declare that we were satisfied with the borders resulting from French colonization, provided they were secure and recognized. Our sole, legitimate ambition was to live in peace and security among ourselves, devoting our energies fully to the economic development of our country and the well-being of our compatriots.
A peaceful and hard-working country: such was Cambodia before 1970.
Knowing that North and South Viet Nam. had a population 10 times that of Cambodia, and that its array ranked fourth in the world, I had done my best to carry out towards it a policy of understanding, conciliation and friendship. Although we were officially neutral, I had granted facilities to the Vietnamese guerrillas fighting the Saigon regime and permitted them to station themselves in some uninhabited border areas and to receive weapons and supplies via our ports and borders.
In exchange for this aid, which I deemed valuable, I had obtained what counted most to me. In 1967, the Provisional Revolutionary Government of South Viet Nam and the Government of the Democratic Republic of Viet Nam - that is, North Viet Nam - solemnly recognized and guaranteed the independence and sovereignty of Cambodia, "within her present borders", according to our own formulation.
We Khmers accordingly thought that from  then on we were secure.
Unfortunately, after having signed a treaty, which was in fact a military pact with the Soviet Union, reunified Viet Nam, on Christmas Day 1978, launched its powerful infantry, tanks and aircraft against Kampuchea, whose considerably less numerous troops were overwhelmed, despite their heroic resistance. Hanoi's design was not, despite its claims, to "come to the rescue of the brother Khmer people out of humanitarian concern", but quite simply to realize the scheme for the Indochina Federation, a scheme which was masterminded as early as the 1930s on the founding of the Indochinese Communist Party.
Whatever they may say today, the Vietnamese have never given up this plan for the Indochina Federation with Hanoi as its capital.
Thus, a country which had made such tremendous efforts and sacrifices to free itself from foreign domination and consequently won general esteem suddenly proved to be an expansionist, colonialist Power, shamelessly repudiating its most solemn commitments to a small neighboring country, with contempt for the letter and the spirit of the United Nations Charter and flouting the wise resolutions adopted by our Organization to put an end to the war in Cambodia.
Thus, the Socialist Republic of Viet Nam revealed itself to be a nation that does not keep its word and is without honor. It lost at a stroke the sympathy of its friends, and was left with only the Soviet Union as protector and financial backer, that country having strategic and political interests in Viet Nam. Indeed, it is the various components of the Khmer resistance, making up the coalition of Democratic Kampuchea, that gain year by year wider support from the international community.
For the eight years that we have been occupied, we have tirelessly conducted joint military and diplomatic initiatives.
This year, the military situation in Cambodia has changed. The heaviest fightings no longer take place at the border with Thailand, but far deeper in the interior of the country. Despite the construction by Cambodians through a system of forced labor under Vietnamese orders of a heavily mined trench along the Khmer side of the border - similar to the mined belt built by the apartheid regime of Pretoria along the borders of Namibia - our resistance units have succeeded in carrying out vigorous action around the Tonle Sap - the Great Lake - in the fertile, densely populated plains in the immediate vicinity of Phnom Penh and even near the Vietnamese border.
Our forces have destroyed many Vietnamese administrative centers set up in villages and communes throughout the country and have frequently attacked district and provincial capitals such as of Siemreap, Kompong Thom, Battambang, Pursat and
Kompong Speu, as far as Pochentong international airport, at the gates of Phnom Penh. These daring raids, which are mounted by an ever growing number of men, take the enemy by surprise every time, and cause them heavy losses in men and military equipment.
The increasing number and effectiveness of these raids are possible only thanks to the active participation of the people, who provide us with information and serve as our guides, and the co-operation of Kiwier soldiers forced by the Vietnamese aggressors to enlist in the Heng Samrin puppet army, who give brotherly support to our fighters. The feeling of revolt already noticeable among the villagers has been spreading to the Heng Samrin troops, who have on many occasions mutinied against their Vietnamese commanders, eliminated them, taken to the country and whenever possible joined the national resistance. Such feats of arms have been spreading throughout the country all the more quickly since our guerrillas are now almost everywhere, in particular near our villages, to protect the people.
The Vietnamese occupation forces in Cambodia are now in an impasse. They know from their own experience that a national resistance which enjoys the people's support cannot be defeated.
Along with the patriotic armed struggle, we have also sought to offer our adversaries the possibility of reaching a negotiated solution satisfactory to both parties. Should they accept, we would wish to establish an agreement with the Vietnamese that would benefit our two countries and peoples and would enable them, once peace has been restored, to establish ties of friendship and co-operation based on the "five principles" of peaceful coexistence, in equality, mutual respect and reciprocal interests.
The Assembly has witnessed this appeal for good understanding and peace, which I renew every year from this rostrum on behalf of my country and its coalition government and on my own behalf.
Every year, the Socialist Republic of Viet Nam has chosen, out of conceit, to ignore our peace proposals and those of our South-East Asian neighbors and friends, as well as the fair resolutions on Kampuchea adopted by the United Nations. Acting against the will of the entire international community, Viet Nam pretends to recognize as the only legitimate Government of Cambodia the puppet team it set up following the occupation of our capital, which, needless to say, would not have been able to remain in power a single day were it not for the permanent protection of the Vietnamese armed forces.
We should like, however, to spare the blood of our compatriots and to put an end to the sufferings of those who live in exposed and sometimes bombarded camps on the border.
While Viet Nam unremittingly pursues the war in the stubborn hope of achieving a military solution, which every year grows more faint, the puppet regime of. the so-called people's Kampuchea is disintegrating further every day under the irresistible thrust of the patriotic people as a whole and of their national resistance forces. The international media have given thorough accounts of the
steadily worsening situation in our country and in Viet Nam itself. I should like to quote some revealing excerpts from those press reports.
In The New York Tines of 23 December 1985, Ms. Barbara Crossette reported the following: 
There is impartial evidence from residents of Phnom Penh that (the guerrillas) are regularly within striking distance of the city. In September, they fired rockets into the capital's central fuel storage depot, a resident of the city said.
"The resident said the explosions had shaken buildings across a wide area. Only the failure of several of the rockets to fire saved the whole depot from destruction, he added." (continued in French)
The daily newspaper The Nation Review of 16 January 1986 pointed out: (spoke in English)
"In a rare military briefing for Western journalists. General Trang Cong Man, editor-in-chief of Viet Nam's army newspaper ... admitted that during the current dry season, (the guerrillas) 'harassed the suburbs of the Kampuchean capital of Phnom Penh, the important north-western provincial capital of Siemreap and other areas. Such incidents were rare prior to 1984, and large areas of the country previously accessible to foreigners are now off limits for security reasons...." (continued in French)
Agence France Presse (AFP) reported on 26 March 1986:
Cambodia's pro-Vietnamese authorities are using Buddhist monasteries and temples for propaganda meetings to promote their army in a recruitment
drive.....That campaign, also the subject of a circular from the Cambodian
Communist Party's Central Committee, was launched as the Phnom Penh army was apparently encountering discipline problems."
According to the AFP report, the circular requested that local authorities organize meetings intended
"to disseminate information on the armed forces' role and the entire population's defense duties". AFP stressed that
"This appeal indirectly confirmed statements from Thailand and the anti-Vietnamese Cambodian resistance that desertions had recently taken place in the Phnom Penh army .... Phnom Penh's military publication. Revolutionary Army, in February shed a little light on problems of discipline and numbers, criticizing a number of unspecified units and commanders for a lack of enthusiasm and ideological weakness. A well informed source on military affairs in Hanoi recently said that the Phnom Penh troops lacked experience." The New York Times of 5 April 1986 wrote: 
"A year after the Vietnamese overran guerrilla camps along the Thai-Cambodian border, (the Khmer resistance forces) are increasing their activity in almost every Cambodian province, according to guerrilla leaders and diplomats.
"Reports reach Thailand of guerrilla strikes, some close to Phnom Penh. Several diplomats suggest that the Vietnamese ... (are) secure in garrisons, but did not control the countryside ....
"An unusual confirmation of the seriousness of the situation inside Cambodia has come from the Soviet newspaper Pravda. A report from the Cambodian press agency (of the Phnom Penh regime) said that Soviet economic aid will be doubled over the next five years. According to Soviet figures, aid last year totaled 138.6 million dollars. Disruption caused by the guerrilla war is adding to the already severe economic problems of Cambodia, it was reported in Pravda, which added that in the countryside, the Cambodian Communist Party was attracting few members despite programs of ideological education ...." (continued in French)
The magazine The Economist of 19 April 1986 wrote: 
"The Government of Heng Samrin, with the help of the Vietnamese soldiers who have been sitting in his country since 1978, is still trying to get a grip on Kampuchea. The grip keeps slipping .... In the winter of 1984-85, the Vietnamese wiped out a string of guerrilla camps along Kampuchea's border with Thailand .... The guerrillas are back in business. Brigadier-General Tran Cong Man, the editor-of-chief of Vietnam's army newspaper, reckons there are now 8,000 - 12,000 of them in Kampuchea. A communist diplomat in the capital, Phnom Penh, puts the figure at 15,000 .... The guerrillas have become harder to catch ...."
In a report published in he Monde of 4-5 May 1986, Jean-Claude Pomonti wrote as follows:
It is noted that security measures have been strengthened in Cambodia since the summer of 1985. In August of that year, military service, which is compulsory for men from 18 to 30 years of age, was extended from two years to five years. Around the villages in some provinces fences have been strengthened and a night curfew is being enforced.
-Since that time, police authorization is requited for movement between districts. New identity cards have also been distributed. Since January 1986, patrols in Phom Penh have been reinforced and each group of 10 families must provide two men to serve as night guards. Similar measures have been taken in at least some provincial cities ... Heng Samrin, chief of the Phonm Penh rigime, has admitted that resistance activities have posed complicated problems' for his administration. In a Cambodian Communist Party circular, read out on 3 April over Radio Phnom Penh, he even specified that the new maneuvers of the enemy forces have temporarily caused complicated problems here and there, in this or that department'."
Rene Backmann, writing in the weekly, Le Nouvel Observateur, of the last week
in August 1986, reported the following:
"Pour years ago, in April 1982, I was allowed to go across the whole country, from Takeo near the Vietnamese border up to Sisophon at the Thai border. Bridges, railway stations and villages were strictly controlled by Vietnamese and Cambodian soldiers, but traffic was free and heavy. At present, journalists are allowed to go only up to Kompong Speu, about 50 kilometers from the capital, and those wishing to go to Siemreap and Angkor must take an Air Kampuchea Antonov 24 aircraft, flown by a Soviet crew. The roads are no longer safe. "Lack of security, resulting mainly from the activities (of the resistance forces] starts at the gates of Phnom Penh ... It is clear that they" - the national resistance forces - "are able to strike almost everywhere outside the towns. They mine roads, fire rocket-launchers at trucks and trains ... 'It is true that the military situation is not good,' admitted a Vietnamese official, who received me in the cool living room of a villa somewhere in Phnom Penh and who refused to be identified. 'The situation is net easy for us here. We have made a number of blunders, and we shall make them again, certainly. And you will not be convinced if I tell you that we are loved by everybody* ...
"The health of the population is poor. Pulmonary diseases, malaria, parasitosis and malnutrition wreak havoc. 'Infant mortality remains very high, in particular because of tuberculosis,' noted Dr. Sau Sokhonn, director of the 7 January Hospital. At ts e National center for Sanitation and Epidemiology ... Dr. Khun Ngeth spofte to me at great length about the theoretical role of his department and finally confessed that out of 1.35 million children aged under five only 63,000 had been vaccinated against tuberculosis. And yet vaccines have been provided by UNICEF. ...
"The drawers of my room at the Monorom Botel are always lined with old issues of Pravda. Five or six cinemas have reopened their doors; they screen Soviet or Vietnamese films in auditoriums that are three quarters empty.
"Soviet 'experts', always in groups, in their gray Volgas or minibuses, are now less circumspect than they were four years ago. ... The Vietnamese colony seems to be growing. In addition to 'advisers' in white short-sleeved shirts and soldiers in olive green uniforms a.. we now come across housewives in traditional black trousers, bright tunics and cone-shaped hats shopping in the towns ...
"Black market pharmacists from O Russei markets, who sold medicines stolen from State stocks - provided by OdlCEF - or clandestinely imported, have become quasi-official pharmacists, selling on the black market all the medicines that are missing from the hospitals. ... Health Ministry personnel divert medicines provided by UNICEF. ... Doctors with a monthly salary of 300 riels desert their hospital posts to give consultations in their apartments.
"The war continues, and it costs dear, in men and money. Soviet and Vietnamese experts are paid in dollars ...
"The decision to call up men aged 16 to 30 for three years' military service, then to round up for three months tens of thousands of civilians to clear areas close to roads and lay mine fields along the Thai border, has been very unpopular, especially when the 'volunteers' have come back to Phnom Penh bringing with them a particularly resistant form of malaria which has claimed a heavy toll. Soldiers with limbs amputated, victims of mine explosions, begging for rice at the doors of restaurants are a constant reminder to the population that the war is at the gates of the capital.
"Today the future seems to be blocked and the diplomatic 'quarantine' which has already lasted for seven years, is becoming more and more intolerable to the [puppet] leaders of Kampuchea. Shut off from the outside world ... the country struggles on in a state of impenetrable torpor, filled with sadness, resignation and dreams. At the airport, the customs officer who checked my luggage before my departure saw that I had with me letters for Cambodians who had emigrated to France. He frowned, then smiled and asked me whether I could take his letters too ..."
The occupation of Kampuchea - and of Laos - has drained Viet Nam's scanty human and material resources, so that its internal difficulties are now glaringly obvious.
In an article published on 5 Hay 1986 in the daily newspaper Nhan Dan, and in the Communist Review, the theoretical organ of Viet Nam's Communist Party, Mr. Le Due Tho, number two and "strong man" of the Communist Party of Viet Nam, wrote as follows:
"Many among the cadres and Party members, realizing the economic difficulties and the difficult living conditions of the people, are concerned about how we are going to extricate ourselves from this difficult situation, and in general about our country's future ... Such things as corruption, smuggling, self-enrichment, dissolute and depraved behavior, over-indulgence in food and wine and bare-faced bribery are widespread among cadres and Party members ... everywhere and at every level. This causes a great waste of production, loss to the people and degeneration among cadres and Party members, and has reduced the confidence of the masses. Never before in our Party has there been such a lowering of the standards of virtue and in the way of life ..."
The international prestige won by Viet Nam through the blood shed by its people in a just struggle waged over several decades has now melted away in the furnace of its anachronistic colonialist policy.
Viet Nam is facing ever growing difficulties, and we have tried once again to make the leaders in Hanoi understand that it is clearly in their interest to negotiate with their adversaries, namely the legitimate representatives of the people of Kampuchea.
It was with that a in in mind that the Coalition Government of Democratic Kampuchea, on 17 March last, put forward to the Socialist Republic of Viet Nam an eight-point proposal for a political settlement of the problem of Kampuchea, a proposal which is in line with the relevant resolutions of the united Nations and with the Declaration adopted at the International Conference on Kampuchea, held in July 1981. I wish to recall briefly those eight points. They are:
First, negotiation between the Coalition Government of Democratic Kampuchea and the Socialist Republic of Viet Nan for the total withdrawal of Vietnamese troops from Kampuchea within a definite time frame. We accept a two-phased withdrawal of Vietnamese forces.
Second, after the agreement on the withdrawal there will be a cease-fire.
Third, both the withdrawal of Vietnamese troops and the cease-fire will be supervised by a United Nations observer group.
Fourth, after the first phase of Vietnamese troop withdrawal, Heng Samrin and his faction will take part in a coalition government of Kampuchea which will then become Quadripartite, with each of the four parties having the same rights as political forces in the national community.
Fifth, the quadripartite coalition government of Kampuchea will hold free elections under the supervision of the United Nations.
Sixth, Kampuchea will become an independent country, united within in its own
territorial integrity, having a liberal democratic regime, peaceful, neutral and
non-aligned without any foreign base. Its neutrality will be guaranteed by the United Nations.
Seventh, Kampuchea welcomes all countries from West and East, neutral and non-aligned, to help rebuild the country.
Eighth, Kampuchea is willing to sign with the Socialist Republic of Viet Nam a treaty of non-aggression and peaceful coexistence, and to establish economic and trade relations with it.
This proposal has been given broad support by the international community, in particular China, the member States of the Association of South-East Asian Nations (ASEAN), Japan, the United States of America, Canada, Australia, the European
Economic Community (EEC), and the overwhelming majority of non-aligned and third world countries. However, it has been rejected outright by Viet Nam and, with some embarrassment, by the Soviet Onion and its allies.
Yet, this is an equitable and lasting solution to the problem of Kampuchea, testifying to the utmost flexibility and open-randiness of our Government. Should Viet Nam reconsider its hasty and absurd refusal, this proposal would allow not only the restoration of peace to our country but also the end of the political, economic and diplomatic isolation - almost insoluble so far - in which Viet Nam has been driven.
As soon as Viet Nam agrees to withdraw its troops from Cambodia, Khmer national reconciliation will come true. For the present war is not a civil war; it is the result of the Vietnamese invasion. I have already said that the Heng Samrin army has been co-operating fraternally with the Resistance army in the field. As for the military and civilian officials of the so-called people's Republic of Kampuchea, they are Khmers like us. Should they wish to see 3 their homeland with us, we will offer them not only immunity from reprisals for having worked under the occupiers' orders but, furthermore, the assurance that they will share with us the same rights as free citizens and possibly administrative and even State responsibilities.
Our people have suffered too much from those long years of war and misery to deprive themselves of the co-operation of any of their sons, provided it is a loyal one.
We have learn from tragic experiences of the past that the national unity of the Khmers is a vital necessity. The one and only way to our survival is therefore national reconciliation within an appropriate social, economic and political framework, that is, in a liberal parliamentary regime which will bring us peace, independence, territorial integrity, non-alignment, as well as a neutrality guaranteed by the United Nations, and a sincere co-operation with all countries based on peaceful coexistence.
As far as Viet Nam is concerned, it would have its proteges take part in a quadripartite government entrusted with organizing free and United Nations-supervised elections, and enjoy the same rights as other Khmer citizens. Our neutrality would assure Hanoi that no foreign base can be installed on Khmer soil, and that no foreign Power can claim any dominant influence over our country.
Moreover, as soon as a Khmer Government is formed after the general elections, independent Cambodia will propose to Viet Nam the signing of a treaty of non-aggression and peaceful coexistence, and the establishment of friendly and peaceful mutual relations - a treaty which will be opened to all western, eastern and third world countries.
Thus, Cambodia and Viet Nam would consequently be able to live and prosper side by side, without hatred or a spirit of revenge.
I would add that, for the whole of South-East Asia and the Pacific, reconciliation between Cambodia and Viet Nam would remove all threats to peace, security and stability in the region. We knot/ how much our friends in ASEAN wish to turn South-East Asia into a zone of peace, freedom and neutrality, known as ZOPFAN - a wish that remains unfulfilled because of the Vietnamese occupation of Kampuchea. The adoption of our eight-point peace proposal would pave the way to the establishment of such a zone, which would be beneficial to all countries in the region - including, of course, Viet Nam.
The international community represented in this Assembly is perfectly aware of all these prospects. It has therefore granted us broad and firm support. On behalf of our people and Government and on my own behalf, I express my heartfelt gratitude
for this support.
Legally, the rejection of our proposal by the Socialist Republic of Viet Nam is inexplicable. So is it in actual fact, since our opponent claims that he wants to "negotiate" in order to put an end to the conflict and that he desires nothing but a "negotiated solution".
The Hanoi Government up to now has had a strange way of considering this solution. It first claims that the regime it has installed in Phnom Penh is "the sole legal and legitimate representative of Kampuchea", that it has "the entire country under its control", and that it "enjoys the support of the whole Khmer people". It claims that Viet Nam further intends to pursue a "constructive dialog" with the ASEAN countries to resolve "the problem of peace, stability and co-operation" in South-East Asia. With regard to Kampuchea, it finally asserts that it is up to the different factions of our country to "negotiate with one
another".
I should like to state once again that the ongoing conflict in Cambodia is not a civil war, but a war of aggression waged against an independent and sovereign State Member of the United Nations. In addressing ourselves to Viet Nam and proposing a particularly generous peace plan to it, we address ourselves to the only party responsible for this conflict, to the one on which peace or war depends.
Representatives in this Assembly Hall are quite well aware that the Phnom Penh regime cannot be considered the "legal and legitimate Government of Kampuchea",
Installed immediately after the fall of our capital city and composed of elements trained ideologically in Hanoi or owing allegiance to it, this regime controls nothing, not even itself, for it is placed under permanent control of Vietnamese cadres at every military and civilian level. As for the Khmer troops forcibly enlisted by the occupiers, I repeat: they cause us no harm, since they are openly opposed to their Vietnamese masters and help the Resistance forces whenever possible.
In trying - vainly - to dodge the real problem of Kampuchea, Viet Nam hopes to make people forget the presence of its armed forces in our country and to maintain them there for ever, in its talks with the ASEAN countries the Hanoi Government does what it can to make them rubber-stamp the fait accompli and to negotiate with them as if there were no occupation of Cambodia.
Now, if our ASEAN friends sincerely wish to resume correct relations with Viet Nam, they are too realistic and aware of their interests to accept this situation which is of legitimate concern to them. They say that if they allow a small country like Cambodia to be "swallowed up" by the Vietnamese, then each of their nations will be exposed to the expansionist threat of a warmongering and over-armed Power, with a population of 60 million and determined not to aMde by its commitments and treaties.
Furthermore, no one in the world believes the Vietnamese propaganda regarding partial and gradual withdrawal of Vietnamese troops from Kampuchea, knowing that the so-called withdrawal is simply rotation to replace exhausted, ill or wounded soldiers by fresh troops, which are actually reinforcements.
As for the renewed solemn proclamation by Hanoi that it would withdraw all its armed forces from Kampuchea by 1990, provided - it has said - those withdrawals -are not taken advantage of to undermine the security and peace of Kampuchea", we have already made it clear that that is nothing more than a purely rhetorical formula, namely, the oax vietnamica in Kampuchea with the permanent presence of Vietnamese forces. That was confirmed by Ms. Barbara Crossette in The New York Times of 5 January 1986. 
"... Hanoi has said it hopes to withdraw its troops by 1990. Today, however, when asked if there was any hope of settling the military situation in Cambodia sooner than that. General Man was not optimistic. 'The fighting must continue for some time', he said. 'It is not possible to stop soon.' The General said that the Khmer resistance forces had been using more artillery in attacks against the Vietnamese ...."
In the face of the irresistible development of our patriotic resistance, the Vietnamese Ambassador to Phnom Penh, Ngo Dien, really acting as a proconsul, declared to the special correspondent of The Economist in Phnom Penh in that magazine's issue of 19 April 1986: 
"We may have to return if Kampuchea is menaced in the future."
The Vietnamese are already talking of coming back to Kampuchea though they have never left.
As can be seen, so long as Viet Nam refuses to end its war of invasion and occupation in Kampuchea, the Khmer people and their coalition government have no alternative but to pursue the struggle for the nation's survival. They are encouraged by the ever firmer and broader support of the international community. If it were otherwise, there would indeed no longer be a "problem of Kampuchea" but in a few generations - perhaps in several decades - Cambodia would have vanished from the map of the world. Overwhelmed by the growing influx of Vietnamese settlers - more than 700,000 at the present time - its people would have become a minority on their own soil. Not only are virtually all the traders, fishermen, stock-breeders and planters Vietnamese but an increasing number of Vietnamese farmers are occupying our richest lands, leaving to the Khmers peasants only unproductive land.
We do not expect miracles from this International Year of Peace but only that it may offer an opportunity for the Socialist Republic of Viet Nam to think about the consequences of its ambition, which has already brought about so much bloodshed, misfortune and suffering to our people as well as to its own people. It is certain that an equitable settlement of the Khmer—Vietnamese dispute would set a valuable example for all countries the world over which are having difficulties with their neighbors and wish to settle them without recourse to arms. I am sure that an appreciable step would thus be made towards good understanding and reconciliation between nations.
Today, unfortunately, the international situation is marked by growing tensions, with local and regional conflicts worsening, terrorism escalating, and
crises heavily affecting developing countries. Hundreds of millions of people in various regions of the world are facing misery and famine while rich, producing countries do not know what to do with their agricultural surpluses. Everybody speaks of peace, disarmament and development while the arras race continues unabated, in a climate of generalized suspicion.
It is not with words that we shall build peace and improve the human condition, which remains the sacred aspiration of all peoples, but rather through strict respect for the sovereignty and territorial integrity of all countries through the peaceful settlement of disputes and the implementation of the sacrosanct principles of peaceful coexistence and non-interference in the internal affairs of other States. Those principles are clearly set forth in the Charter of the United Nations, which we have solemnly pledged to abide by and implement.
Let us take a look around the world.
Despite the patriotic efforts of African Governments, Africa is still facing serious difficulties, aggravated by the world economic crisis. There is abject poverty almost everywhere and the survival of millions of Africans in several countries is at stake. At its thirteenth special session the General Assembly adopted by consensus an important program aimed at stepping up co-operation and increasing aid and support to the African Governments which are in trouble despite their courage, to help them in their efforts to bring about the structural transformation of their countries with a view to achieving quick, self-sufficient and autonomous development. The adoption of this program shows that it is possible to mobilize States from all continents, despite their political differences, to join in a common effort to fight against natural disasters, misery and famine. That is indeed a bold initiative, one that goes far beyond direct aid, in particular in terms of food, to which the aid of developed countries to the most underprivileged has for too long been limited.
The people and Government of Kampuchea have always had cordial and fraternal relations with the African peoples and nations which have valiantly struggled as we have for independence, freedom and national identity. Today the Government of Democratic Kampuchea continues - and will continue still more in the future - to the best of its limited means to make a contribution to Africa's victory over misery and famine and to its success on the way to development and progress.
The real trouble spot on that continent is still southern Africa, where the Pretoria regime continues to oppress the large majority black population, to occupy Namibia illegally, to deny the Namibian people their right to self-determination and to pursue activities of aggression and destabilization against neighboring States.
We are convinced that the only remedy for the abhorrent regime of apartheid is its eradication. We are of the opinion that global economic sanctions against the Pretoria regime would hasten the establishment of a multiracial, egalitarian and democratic society. The elimination of the apartheid regime would further contribute to the peaceful, just and lasting solution of the problem of the decolonization of Namibia in accordance with Security Council resolutions 385 (1976) and 435 (1978), as called for recently by the General Assembly at its fourteenth special session, on the question of Namibia. So long as the policy of apartheid continues to be carried out and so long as Namibia continues to be occupied, its neighboring States will continue to be the victims of acts of aggression, subversion and destabilization on the part of the Pretoria regime. The Declaration of the World Conference on Sanctions against Racist South Africa of 20 June 1986 expresses the sense of revulsion of the international community in the face of the arrogant challenge of the Pretoria regime to world condemnation of apartheid. Our heartfelt and unwavering support goes to the valiant South African people, victims of the worst violence, and to their real leaders, most of whom are undergoing hardship in prison, to the Naraibian people and their leaders in the South west Africa People's Organization (SWAPO), and to all the peoples and Governments of the front-line States.
In Chad, the situation remains serious and can be solved only through the withdrawal of all foreign forces of occupation from the national territory. We renew our fraternal support for the just struggle of the Chadian people and Government to realize national union and the territorial unity of their motherland.
In the Middle East, the parties concerned are still far from sitting at the same negotiating table. We deplore the denial of the right to self-determination of the Palestinian people, without which the region will be nothing more than a powder keg, and we continue firmly to support the Palestine Liberation Organization, the legitimate representative of the Arabs of Palestine.
In Lebanon, the fate of the nation is in the hands of its sons and daughters. It -is our earnest hope that that country, once called the Switzerland of the Middle East, will succeed in overcoming its differences and hatreds and that the Lebanese people can find national concord. Needless to say, we want all foreign hostages to be liberated.
Despite the repeated calls of the international community for peace, the Iran-Iraq conflict today remains the bloodiest in the wold. The human and material losses are high, and the conflict threatens to spill over to neighboring States. We urge neighboring and fraternal States to follow the path of peaceful, just and honorable settlement of the conflict in the interests of their peoples and to the satisfaction of all their friends the world over.
In Central America, the Contadora Group, backed by the Support Group, has ceaselessly stepped up initiatives aimed at finding a political and peaceful solution to the problems of the region. The Presidents of the five Central American countries on 25 May last voiced their will to pursue the search for peace and democracy within the framework of the Contadora Group. We wish them every success in their noble undertaking despite the serious difficulties still blocking their way.
In Asia, our continent, the situation in Korea has remained explosive for almost 35 years. The division of the country continues. Reunification of the fatherland retrains the unanimous and sacred wish of all Koreans. In order to achieve that jOal it is necessary to continue to build, through meetings and talks in every field between the delegations of both parties, mutual confidence and understanding that will lead to a meeting between the parliamentary delegations of toe National Assemblies of the Hero era tic People's Republic of Korea and the Republic of Korea in accordance with the wise, realistic and patriotic proposals formulated by President Kim II Sung. It is our hope that those meetings and talks, which in 1985 resulted in encouraging results, will resume without hindrance and expand for the good of the s?.e Korean nation and people within a sustained process aimed at the peace"?:", and independent reunification of the Korean fatherland.
In Afghanistan, a heroic people has for seven years been waging fierce and indomitable resistance against the Soviet invaders and the regime in their service, which is itself torn by internal rifts.
Hiding behind orchestrated propaganda supposedly favoring disarmament, peace and international security, the Soviet Union ruthlessly bombards the civilian population without any distinction, razes villages to the ground, tortures and executes opponents of the regime that has been imposed by Moscow. Nearly 4 million citizens of the unfortunate com try of Afghanistan have been compelled to take refuge in Iran and Pakistan.
Yet it is obvious that despite the increase in Soviet forces having at their disposal a great number of tanks, aircraft and helicopters as well as seasoned troops, and despite the discrepancy in forces and weapons, the successes scored by the Afghan resistance on the ground should make the Soviets understand that, whatever price they may pay, their victims will never let themselves be subjugated. The Soviet Onion should arrive at the wise conclusion that it is not by repeatedly changing its puppets in Kabul that it will succeed in persuading the international community to accept the fait accompli in that country.
An indispensable and lasting peace can be restored only on the basis of the just United Nations resolutions which call, just as in the case of our Cambodia, for the withdrawal of all foreign forces frost Afghan is tan and exercise by the African people of its inalienable right to self-determination.
As long as the Soviet Union delays the restoration of that peace, the Mujahideens will have no choice but to continue their patriotic struggle against the occupiers. And the Islamic Republic of Pakistan, whose very noble and generous compassion towards the Afghan people should be emphasized, also has no choice but to defend its threatened sovereignty and repeatedly violated territorial integrity. The Khmer people and its Coalition Government will continue their total support for end solidarity with that just struggle.
As for our neighbor to the north, our Lao brothers and sisters are waging a difficult but very courageous struggle against Viet Nam, which has absorbed their motherland through the so-called treaty of friendship and co-operation signed in July 1977. In our struggle against a common enemy and for the same cause, we
continue to grant them our unwavering support and fraternal solidarity.
May I be permitted to express my warmest thanks for the Assembly's attention throughout my statement.
The General Assembly of the United Nations is the only place in the world where all countries, from the biggest to the smallest, from the most powerful to the weakest, can freely speak of their problems in the certainty of being listened to, and sometimes heard. That is why we Khmers, overwhelmed with difficulties and
having only the comfort of our conscience and your understanding, feel so much at home here.
I should like to thank you for this noble understanding as well as for your compassion towards a people that in this hour of misfortune counts on you for its survival.
